IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA F L E ; i-"

 

BILLINGS DIVISION

 

MAY 03 2015
C|erk, U S Dismct Court
UNITED STATES OF AMERICA’ CR 19-02-BLG-SPW Dislric:.$i|n|lS/]l;)ntana
Plaintiff,
PRELIMINARY ORDER OF
VS' FORFEITURE

KENNETH CLARENCE ALTMAN,

Defendant.

 

 

WI-]EREAS, in the indictment in the above case, the United States sought
forfeiture of any property of the above-captioned person, pursuant to 18 U.S.C.

§ 924(d), as property used or intended to be used to facilitate the violations alleged
in the indictment, or as proceeds of said violation;

And whereas, on March 27, 2019, the defendant entered a plea of guilty to
the ,indictment, Which charged him with felon in possession of a firearm and
ammunition;

And whereas, the indictment contained a forfeiture allegation that stated that
as a result of the offenses charged in the indictment, the defendant shall forfeit the
following property:

0 Taurus Intemational Manufacturing, model PT 709 Slim, 9-mm
caliber semi-automatic pistol (S/N: TEP08361).

1

And whereas, by Virtue of said guilty plea, the United States is now entitled
to possession of the property, pursuant t018 U.S.C. § 924(d), and Rule 32.2(b)(2),
F ederal Rules of Criminal Procedure.

ACCORDINGLY, IT IS ORDERED:

l. That based upon the plea of guilty by the defendant to the indictment,
the United States is authorized and ordered to seize the property described above.
This property is forfeited to the United States for disposition in accordance with
the law, subject to the provisions of 18 U.S.C. § 924(d),

2. That the aforementioned forfeited property is to be held by the United
States in its secure custody and control.

3. That, pursuant to 21 U.S.C. § 853(n)(1), the United States forthwith
shall publish at least once for three successive weeks in a suitable means of general
circulation notice of this order, notice of the United States’ intent to dispose of the
property in such manner as the Attorney General may direct, and notice that any
person, other than the defendant, having or claiming a legal interest in the above-
listed forfeited property must file a petition with the Court within thirty (3 O) days
of the final publication of notice or of receipt of actual notice, whichever is earlier.
This notice shall state that the petition shall be for a hearing to adjudicate the

validity of the petitioner’s alleged interest in the property, shall be signed by the
2

petitioner under penalty of perjury, and shall set forth the nature and extent of the
petitioner’s right, title, or interest in the forfeited property and any additional facts
supporting the petitioner’s claim and the relief sought.

The United States may also, to the extent practical, provide direct written
notice to any person known to have alleged an interest in the property that is the
subject of the preliminary order of forfeiture, as a substitute for published notice as
to those persons so notified.

4. That upon adjudication of all third-party interests, this Court will enter a
final order of forfeiture, pursuant to 21 U.S.C. § 853(n), in Which all interests will
be addressed

DATED this 2nd day of May, 2019.

)LMLMM

SUSAN P. WATTERS
United States District Judge

